Citation Nr: 0010706	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-12 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel

REMAND


The veteran had active duty from June 1967 to June 1969.

Following the decision entered by the Board of Veteran's 
Appeals (Board) on March 3, 1998 on the veteran's claim, a 
Motion for Remand and to Stay  Further Proceedings (Motion) 
was filed by the Department of Veteran's Affairs (VA) on 
November 25, 1998.  On February 18, 1999, the United States 
Court of Veterans Appeals (now called the United States Court 
of Appeals for Veteran's Claims) (Court) issued an Order 
vacating and remanding the Board's March 3, 1998 decision for 
development consistent with the Motion.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the VA Regional Office (RO) in Wichita, 
Kansas for the following development:

1. The veteran should be requested to 
furnish copies of all clinical records of 
any treatment he has received for any 
disability identified by any medical 
authority as a residual of malaria, for 
inclusion in the claims file. 

2.  The RO should obtain from the Social Security 
Administration, and associate with the claims file, 
all 
records pertinent to any claim the veteran may
		have filed for Social Security disability benefits, 
or 
		Supplemental Security Income, including, but not 
		limited to, the findings and decision made on each 
such 
		claim, as well as the medical records relied upon 
concerning each such claim.

3.  The RO should obtain copies of all 
notes, work-ups, reports, and evaluations 
prepared by the VA physician named on 
page 4 of the Motion for Remand and to 
Stay Further Proceedings filed with the 
Court on November 25, 1998, in the course 
of his examination, testing, and 
treatment of the veteran, for inclusion 
in the claims file.

4.  Upon completion of the development 
requested in paragraphs 1 through 3 
above, the veteran should be scheduled 
for a VA systemic conditions examination 
by a qualified physician to determine the 
existence of and current extent and 
severity of any residuals of malaria from 
which he may suffer.  All necessary tests 
and studies deemed medically necessary 
and appropriate should be accomplished.  
The examiner should specifically consider 
and discuss why, or why not, blood smear 
testing for malarial parasites, and 
testing for liver or spleen damage would 
be necessary or appropriate.  All 
clinical manifestations should be 
reported in detail.  The examiner is 
requested to identify the limitation of 
activity imposed by any disability 
identified as a residual of malaria, 
viewed in relation to the medical 
history, considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability, if any, upon 
his ordinary activity.  The examiner is 
requested to note whether the clinical 
evidence is consistent with the severity 
of the symptoms reported by the veteran.  
The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.  

5.  Upon completion of the development 
requested in paragraphs 1 through 4 
above, and after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the veteran's claim, taking into 
consideration both the current and former 
rating criteria for the evaluation of the 
residuals of malaria, and should rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must list both the current and former 
schedular criteria for rating the 
residuals of malaria.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


